Title: To George Washington from Royal Flint, 20 April 1779
From: Flint, Royal
To: Washington, George



Sir.
Camp Rariton [N.J.] April 20: 1779.

I have delayed making my report, for the present month, from an expectation of getting fuller & more decided information. Some circumstances have however taken place, that oblige me still to postpone giving a satisfactory account a few days longer.
The prospects, of affording ample supplies of meat, continue so favorable, that I am persuaded every demand may be satisfied. I am not particular, in specifying the several deposits, because I am confident, that on whatever services, troops are employed, they may be fully supplied with meat.
I take the liberty of acquainting your Excellency with the measures now taking to obtain flour.
The legislature of New York have given certain powers to their Governor, in conjunction with several members of Assembly, to appoint proper persons to secure, for public use, all the supernumerary grain in that state. As our supplies of flour, in that quarter, are hinged upon the operations of that law, the purchasers have suspended their estimates, to wait the event of those measures.
Colo. Blaine, the Deputy in the middle district, has been carefully examining the extent of his different resources, and will speedily advise me of his success. As we were not free from doubts, of affording a sufficiency of flour, representations of the matter were seasonably made to Congress. A copy of my last request to their Committee is now inclosed, that your Excellency may be satisfied they are not uninformed of our wants & apprehensions.
The southern district will furnish flour for its own demands and some to spare to any occasional vessels that may call to carry freight eastward. Large quantities of rice are also ordered to be shipped from the southward for eastern purposes.
I am sensible this is not so clear information as your Excellency may expect. The beginning of next month, I hope to make a report more precise, if not more encouraging. I am with the greatest respect your Excellencys most obt & hbl. Srvt
Royal Flint A.C.G.P.
